NOT PRECEDENTIAL


                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                      __________

                                      No. 12-2900
                                      __________

     GERALD GESIORSKI; DAWN GESIORSKI; LIL' BIT OF CHICACO, INC.,

                                                    Appellants

                                           v.

   BRANCH BANKING & TRUST COMPANY, f/k/a Carrol County Bank & Trust

                                      __________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                               (D.C. No. 1-12-cv-00449)
                     District Judge: Honorable John E. Jones, III

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 23, 2013

          BEFORE: SLOVITER, JORDAN, and NYGAARD, Circuit Judges

                                 (Filed: May 8, 2013 )

                                      __________

                              OPINION OF THE COURT
                                    __________

NYGAARD, Circuit Judge.

      Gerald and Dawn Gesiorski, and Lil’ Bit of Chicago, Inc. appeal the District

Court’s grant of a motion to dismiss under Fed. R. Civ. P. 12(b)(6) brought by Branch
Banking & Trust Company. Appellants argue that the District Court erred by dismissing

their claim for statutory damages under the Pennsylvania Mortgage Satisfaction Act. 21

P.S. § 721-6(d).1 We will affirm.

       There is no dispute that Appellants failed to pay the full mortgage obligation prior

to foreclosure, making it impossible for them to prove “payment of the entire mortgage

obligation and all required satisfaction and recording costs.” 21 P.S. § 721-6(d).

Appellants argue that the debt was constructively discharged under the Pennsylvania

Deficiency Judgment Act (42 Pa.C.S. § 8103(b)), but there is no legal authority for the

proposition that constructive discharge of the debt equates to “payment” of the mortgage

for purposes of the Mortgage Satisfaction Act. Therefore, appellants could not and did

not state a claim for damages under the referenced section of the Mortgage Satisfaction

Act “that is plausible on its face.” Jones v. ABN Amro Mortgage Group, Inc., 606 F.3d

119, 123 (3d Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The

District Court did not err.

       For these reasons we will affirm the order of the District Court dismissing the

claim with prejudice.




1
  Appellants did not appeal the denial of its claims for liquidated damages and attorney’s
fees.
                                             2